PER CURIAM.
Plaintiff brought an action for damages for personal injuries alleged to have been caused by defendant’s negligence. She slipped and fell on a snow-covered, rutted and icy street while walking from the curb to board defendant’s bus. A more complete statement of the facts can be found in the opinion of this court on a previous appeal. See Herron v. Rose City Transit Co., 243 Or 64, 411 P2d 445 (1966). Plaintiff here appeals from an adverse judgment entered upon a jury verdict.
Plaintiff contends the court erred in submitting to the jury the issue of plaintiff’s contributory negligence because there was no evidence of such negligence. Plaintiff was charged with failure to keep a proper lookout for her own safety. There was testimony that the plaintiff had just come from the doctor where her eyes had been dilated. She testified she did not see the place on the ice and snow upon which she fell. Prom this testimony the jury could have drawn the inference that she did not keep a proper lookout for her own safety.
The judgment of the trial court is affirmed.